Citation Nr: 1743155	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the neck, abdomen, back, and legs. 

2.  Entitlement to service connection for seborrheic dermatitis of the face.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to October 1952. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the issues on appeal for an addendum VA medical opinion.  

A May 2015 VA examiner opined that the Veteran's eczema and sun-damaged skin is not proximately due to or the result of his service-connected dermatophytosis of the feet because there was no medical evidence of a causal nexus between dermatophytosis of the feet and the Veteran's current sun-damaged skin and eczema.  The Board determines that this medical opinion is inadequate to adjudicate the Veteran's service connection claims for a skin disorder of the neck, abdomen, back, and legs, and seborrheic dermatitis of the face.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, although the examiner determined that the Veteran has eczema on his face, this examiner did not address the Veteran's diagnosed seborrheic dermatitis of the face.  Additionally, the examiner did not address the instances during the appeal period where the Veteran was diagnosed with additional skin disorders and symptoms, including pruritus, urticarial, erythema, dry scaly patches, scales, and boils over parts of his body.    

Furthermore, the May 2015 VA examiner opined that the Veteran's current skin disorder is not proximately due to or the result of his feet skin disorder but failed to discuss whether the Veteran's service-connected bilateral foot disorder aggravated his abnormal skin symptoms on other parts of his body.  The Veteran's representative submitted medical treatise evidence in September 2017, which supports the Veteran's contention that he developed dermatophytid reactions or secondary dermatitis reactions at a distant site that that may reflect an immunologic reaction to his service-connected dermatophytosis of his feet.  To date, a medical professional has not discussed the significance of this treatise evidence or the Veteran's September 2017 contentions.  Therefore, the case must be remanded for an addendum VA medical opinion

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the May 2015 VA examiner and request that she re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claims for a skin disorder of the neck, abdomen, back, and legs, and seborrheic dermatitis of the face.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his current skin disorder symptoms on his neck, abdomen, back, legs, and face.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the May 2015 VA examination report, and sound medical principles, the VA examiner should:

a. Provide diagnoses for the Veteran's skin disorders of the neck, abdomen, back, legs, and face during the appeal period.  

In making these diagnoses, the examiner should discuss the significance of a February 2012 VA examination report showing diagnoses of seborrheic dermatitis of the forehead and both sides of the nose, and tinea cruris in the bilateral inner thighs.  The examiner should also discuss the significance of the July 2013 VA examination report showing diagnoses of asteatotic eczema and seborrheic dermatitis.  The examiner should also comment as to the significance of VA treatment records from 2014, 2015, and 2016 showing various abnormal skin disorder symptoms throughout the Veteran's body, including pruritus, urticaria, erythema, dry scaly patches, scales, and boils. 

b. Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin disorders of the neck, abdomen, back, legs, and face, are caused or aggravated by his service-connected dermatophytosis of the bilateral feet.    

In making this determination, the examiner should discuss the significance of the September 2017 statement from the Veteran's representative, and the medical treatise evidence cited in this statement, that the Veteran's service-connected dermatophytosis of the bilateral feet caused the abnormal skin disorders and symptoms on the rest of his body because patients occasionally develop dermatophytid reactions, or secondary dermatitic reactions at a distant site, which may reflect an immunologic reaction to a dermatophyte infection.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. After completing Step 1, and any other developments deemed necessary, readjudicate the claims of entitlement to service connection for a skin disorder of the neck, abdomen, back, and legs, and seborrheic dermatitis of the face in light of the new evidence.  If the benefits sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

